United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2719
                                   ___________

Carlisle Power Transmission Products, *
Inc.,                                   *
                                        *
       Plaintiff - Appellant,           * Appeal from the United States
                                        * District Court for the
       v.                               * Western District of Missouri.
                                        *
United Steelworkers of America, et al., *      [UNPUBLISHED]
                                        *
       Defendants - Appellees.          *
                                 ___________

                             Submitted: January 16, 2009
                                Filed: June 4, 2009
                                 ___________

Before LOKEN, Chief Judge, WOLLMAN and SHEPHERD, Circuit Judges.
                             ___________

PER CURIAM.

        A collective bargaining agreement between Carlisle Power Transmission
Products, Inc. (Carlisle), and Local 662 of the United Steelworkers of America
expired on March 31, 2006, with three pending grievances unresolved. Article 41,
§ 9, of the Agreement provided: “Any matter not fully arbitrated before the expiration
of this Agreement will not be arbitrated after this Agreement expires, except by
written agreement between the parties, continuation of this Agreement through
extension(s) or as provided by a subsequent Agreement.” The next day, a new
collective bargaining agreement containing the same grievance and arbitration
provisions took effect.
       Carlisle and the Union continued efforts to resolve the three grievances but
were unsuccessful. In May, the Union sought arbitration. Carlisle refused, citing
Article 41, § 9. The parties agreed to arbitrate this issue of arbitrability. The
arbitrator ruled that the grievances are arbitrable because Carlisle’s actions after
expiration of the agreement -- conducting step 3 grievance proceedings for one
grievant and offering to settle two of the grievances -- “nullified its position under
Article 41 section 9 and recognized the unions’ position to be correct.”

       Carlisle commenced this action under § 301 of the Labor Management
Relations Act, 29 U.S.C. § 185, seeking vacation of the arbitration award. The Union
counterclaimed for confirmation and enforcement. The district court1 granted the
Union’s motion for summary judgment, concluding that the arbitration award “draws
its essence” from the collective bargaining agreement and therefore “must not be
disturbed by the Court.” Carlisle Power Transmission Prods., Inc. v. United
Steelworkers of Am., 2008 WL 2787985, at *2-*3 (W.D. Mo. July 16, 2008). Carlisle
appeals.

       Having carefully reviewed the record, we affirm for the reasons stated in the
district court’s order. See 8th Cir. R. 47B. The court correctly stated the narrow
scope of judicial review of a labor arbitration award. See, e.g., Alvey, Inc. v.
Teamsters Local Union No. 688, 132 F.3d 1209, 1211 (8th Cir. 1997). The Supreme
Court has often stated, “as long as an honest arbitrator is even arguably construing or
applying the contract and acting within the scope of his authority, the fact that a court
is convinced he committed serious error does not suffice to overturn his decision.”
Eastern Assoc. Coal Corp. v. United Mine Workers, 531 U.S. 57, 62 (2000)
(quotations omitted).
                        ______________________________



      1
      The HONORABLE ORTRIE D. SMITH, United States District Judge for the
Western District of Missouri.

                                          -2-